Citation Nr: 1047596	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-13 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased disability rating in excess of 40 
percent for service-connected chronic low back pain with 
spondylolisthesis, L5-S1 (spondylolisthesis).
 
2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for herniated 
disc L4-5 with mild to moderate right foraminal stenosis 
(herniated disc), and if so, whether service connection is 
warranted.

3.  Entitlement to service connection for syncope.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and two observers


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from February 1981 to November 
1982. 
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
In the July 2007 rating decision, the RO increased the Veteran's 
rating for his service-connected spondylolisthesis from 20 to 30 
percent disabling.  In a February 2008 statement of the case 
(SOC), the RO increased his disability rating from 30 to 40 
percent and amended the effective date to June 11, 2003, the date 
of his increased rating claim.  The Board notes, with respect to 
increased ratings, that with a claim for an original or increased 
rating, the Veteran will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993). The Court further held that, where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Because the Veteran's 
spondylolisthesis was not assigned the maximum benefit, the claim 
remains in controversy.  

Since the issuance of the July 2009 supplemental statement of the 
case (SSOC), the Veteran submitted new evidence in the form of 
copies of certain service treatment records and an April 2010 
letter to his Senator asserting arguments in support of his 
claims.  The Board finds that this evidence is duplicative of 
evidence submitted prior to adjudication of his claims.  
Nevertheless, the Veteran also submitted a waiver of RO 
consideration dated in October 2009.  38 C.F.R. § 20.1304.

In October 2009, the Veteran testified before the undersigned 
Veterans Law Judge during a travel board hearing.  A transcript 
of the proceeding has been associated with the claims file.  

As will be discussed in greater detail below, the Veteran's 
petition to reopen and his underlying claim of service connection 
for herniated disc as well as his claim of service connection for 
syncope have been granted.  It is necessary to remand the TDIU 
claim in light of the Board's grant of service connection for 
herniated disc and syncope, as these disabilities must now be 
rated and will potentially change the Veteran's combined rating.  
As such, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  

Finally, in the Veteran's September 2007 Notice of Disagreement 
(NOD), the Veteran asserted that he is entitled to an earlier 
effective date for his service-connected spondylolisthesis.  As 
this issue has not been adjudicated by the RO, the Board lacks 
jurisdiction to address it now.  As such, the matter is REFERRED 
to the RO for proper adjudication.  


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain is manifested by pain and 
weakness as well as flexion to 40 degrees with flare-ups of pain 
limiting flexion to 20 degrees.  

2. The January 1991 Board decision denied the claim of service 
connection for herniated disc finding no evidence that this 
disorder was caused by service and instead was caused by post-
service motor vehicle accidents.   

3.  Evidence received since the January 1991 Board decision 
raises a reasonable possibility of substantiating the claim.  

4.  Giving the Veteran the benefit of the doubt, his herniated 
disc disease is related to his military service.  

5.  Giving the Veteran the benefit of the doubt, his syncope is 
related to his service-connected low back disabilities.


CONCLUSIONS OF LAW

1. The criteria for an increased disability rating in excess of 
40 percent for spondylolisthesis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

2.  The January 1991 Board decision that denied the claim of 
entitlement to service connection for herniated disc is final; 
evidence received since January 1991 decision in relation to this 
claim is new and material; the claim may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100 (2010).  

3.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for herniated disc are met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2010).

4.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for syncope secondary to his 
service-connected low back disabilities are met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Because the petition to reopen his herniated disc and the claims 
of service connection for herniated disc and syncope have been 
granted in full, there is no need to review whether VA's 
statutory duties to notify and assist are fully satisfied as any 
error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2010).

With respect to the Veteran's increased rating claim, the law 
requires VA to notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Prior to initial adjudication of the Veteran's increased rating 
claim, a letter dated in October 2006 satisfied VA's notice 
requirements.  See Dingess/Hartman, 19 Vet. App. 473; Vazquez-
Flores, 580 F.3d 1270.  Specifically, the September 2006 
addressed the type of evidence needed to show that his ulcer 
disorder had worsened.  It also provided notice that should an 
increase in disability be found, a disability rating would be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  The 
Veteran was also notified of how the effective date is 
determined.  A letter dated in August 2008 further notified the 
Veteran of what was needed to substantiate his increased rating 
claim.  The duty to notify has been satisfied.

The Board also concludes the duty to assist the Veteran has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  It is noted that in September 2006, the Veteran 
submitted a list of private examiners who had treated the Veteran 
for his various disabilities.  In the October 2006 notification 
letter, the Veteran was requested to submit signed authorization 
forms for each private physician that he had listed.  The Veteran 
did not submit such forms.  While VA has a significant duty to 
assist the Veteran in developing the facts and evidence pertinent 
to a veteran's claim, it is not a one-way street.  Woods v. 
Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 
Vet. App. 449, 452 (2000) (veteran cannot passively wait for help 
from VA VA's duty must be understood as a duty to assist the 
veteran in developing his claim, rather than a duty on the part 
of VA to develop the entire claim with the veteran performing a 
passive role).  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  In 
this instance, the Veteran failed to submit authorization forms 
despite the RO's requests, and the Board is constrained to 
consider the evidence associated with the claims file. 
 
With respect to the increased rating claim, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In addition, where the evidence of 
record does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

A VA examination dated in March 2007 was obtained in association 
with the Veteran's increased rating claim.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 
(2007).  The Board finds that the March 2007 opinion is adequate.  
This opinion is predicated on a full reading of the Veteran's 
claims file.  The VA examiner considered all of the pertinent 
medical evidence of record and the Veteran's statements, and 
provided a complete rationale for the opinion stated, relying on 
and citing to the records reviewed.  The Veteran has not reported 
receiving any recent treatment specifically for this condition 
(other than at VA and the private treatment mentioned above, 
records of which are in the file), and there are no records 
suggesting an increase in disability has occurred as compared to 
the prior VA examination findings. There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected disorder since he was last 
examined.  38 C.F.R. § 3.327(a).  As such, the Board finds that 
the opinion is adequate upon which to base a decision. 

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  
There is no error or issue that precludes the Board from 
addressing the merits of this appeal.

I.	 Increased rating

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities. 
 
In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where an increase in the disability rating is 
at issue, the "present level" of the veteran's disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where VA's adjudication of an increased rating 
claim is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision on that claim is made.  Thus, VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). 
 
In evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the scheduler criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 
(1995) (diagnostic codes that provide ratings solely based on 
loss of range of motion must consider functional loss and factors 
of joint disability attributable to pain).

The Veteran filed his claim for an increased rating in June 2003, 
prior to the revisions and redesignation of diagnostic codes for 
all spine disabilities in September 26, 2003.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is inconsistent 
with Supreme Court and Federal Circuit precedent insofar as 
Karnas provides that, when a statute or regulation changes while 
a claim is pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id. 
 
However, none of the above cases or General Counsel Opinions 
prohibits the application of a prior regulation to the period on 
or after the effective date of a new regulation.  Thus, the rule 
that the claimant is entitled to the most favorable of the 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.71a to the period on or after 
the effective dates of the new regulations.  In determining 
whether the appellant is entitled to a higher rating, the Board 
must consider (1) whether an increased rating is warranted under 
the "old" criteria at any time; and (2) whether an increased 
rating is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or after 
September 26, 2003.  The effective date of any rating assigned 
under the revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g)( West 2002) (where compensation is awarded pursuant to 
any Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found but 
shall not be earlier than the effective date of the Act or 
administrative issue).
 
The RO considered all these changes in adjudicating the Veteran's 
claim.  The February 2008 statement of the case considered the 
old and new criteria for rating general diseases of the lumbar 
spine.  The old and new rating criteria were provided to the 
Veteran and his representative.  Therefore, there is no prejudice 
to the Veteran by this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Prior to this revision, the Veteran's spondylolisthesis was rated 
under diagnostic code (DC) 5295, which provided 40 percent rating 
was warranted for severe strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.  38 CFR § 4.71a, DC 5295 (2003).  

Other potentially applicable pre-revision diagnostic codes 
include DCs 5292 and 5293.  Under DC 5292, limitation of motion 
of the lumbar spine, a 10, 20 and 40 percent disability rating is 
warranted for slight, moderate, and severe limitation of motion, 
respectively. 38 C.F.R. § 4.71a, DC 5292 (2003).  Under DC 5293, 
a 40 percent rating is warranted for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  The 
maximum 60 percent rating is warranted for intervertebral disc 
syndrome which is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293( 2003).  A 
precedent opinion of VA's Office of General Counsel, VAOPGCPREC 
36-97 (1997), held that Diagnostic Code 5293 involves loss of 
range of motion because of nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause limitation 
of motion of the cervical, thoracic or lumbar vertebrae. 

Effective September 26, 2003, the criteria for rating all spine 
disabilities (to include lumbosacral strain, designated under 
current DC 5237) are set forth in a General Rating Formula for 
Diseases and Injuries of the Spine.  Under the General Rating 
Formula, a 40 percent rating is assignable where forward flexion 
of the thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for DCs 5235-5243 (as in effect 
since September 26, 2003).  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 100 
percent rating is assignable for unfavorable ankylosis of the 
entire spine.  These criteria are applied with and without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  Id.  Under the rating schedule, forward flexion to 
90 degrees, and extension, lateral flexion, and rotation to 30 
degrees, each, are considered normal range of motion of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, 
Note 2, and Plate V.

Considering the evidence of record, the Veteran submitted to 
treatment at the VA outpatient clinic in Toledo, Ohio with 
complaints of low back.  VA treatment records dated in January 
2003 show that the Veteran continued to have low back pain which 
was aggravated by standing, sitting, walking, and lying down.  He 
also complained of leg pain associated with tingling in the 
bottom of his foot.  The treatment note indicated that his 
symptoms had not changed in character or intensity since his 
first presentation twenty years ago.  A MRI of his lumbar spine 
showed degenerative disc disease at L3-4, L4-5, and L5-S1.  There 
was minimal to mild central disc bulges at these levels with no 
compression of the nerve roots or spinal canal.  The examiner 
opined that the Veteran's low back pain was likely due to his 
degenerative disc disease for which physical therapy, weight 
loss, abdominal strengthening, and back stretching exercises were 
recommended.  

A March 2005 electromyography laboratory report indicates that 
the Veteran had breakaway weakness on the entire left leg, with 
normal sensation and patellar reflexes.  He had diminished 
bilateral Achilles reflexes.  The examiner indicated that the 
examination was normal with no electrodiagnostic evidence of 
radiculopathy involving the left lower extremity, generalized 
polyneuropathy, or myopathy.  

During a March 2007 VA examination, the Veteran complained of 
consistent sharp pain in his low back which radiated down his 
left and right legs to the knee and down to the left foot.  The 
condition flared-up by bending, lifting, walking, the weather, 
and overuse.  The Veteran stated that his flare-ups lasted 2 to 3 
days and occurred on a weekly basis.  He reported that during a 
flare-up or after repetitive use, his range of motion and 
function were severely limited due to weakness and pain, for 
which pain was a major functional impact.  The Veteran indicated 
that he had 18 incapacitating episodes during the past 12 months 
which lasted for 2 to 3 days.  His walking was limited to one 
fourth of a mile due to his condition.  He also noted that he 
felt unsteady but did not fall although he used a cane for 
walking.  

On examination, the Veteran had an antalgic and narrow based gait 
with a shortened stance on the left.  The Veteran was able to 
rise onto his right toe with difficulty and pain but was unable 
to rise onto his left toe due to pain and weakness.  Romberg test 
was negative for instability while standing with his feet 
together and eyes closed.  There was diffuse tenderness to 
palpitation over the lower lumbar spine, right and left 
sacroiliac joints, right and left sciatic notches and adjacent 
right and left paraspinal muscles.  There was no palpable spasm.  
The Veteran's forward flexion was to 40 degrees, with pain at 20 
degrees; and his extension was to 10 degrees.  During flare-ups, 
the Veteran's functional range of motion for his lumbosacral 
spine was additionally limited to 20 degrees of flexion and 10 
degrees extension.  The Veteran was assessed with low back strain 
with spondylolisthesis and degenerative disc disease.  The 
examiner was unable to opine whether the Veteran's symptoms noted 
above related to his spondylolisthesis or his herniated disc.  

VA treatment note dated from February 2004 to October 2009 show 
continued complaints of low back pain which were treated with 
medication and physical therapy.  

Throughout his appeal, the Veteran has submitted numerous 
statements indicating his continued complaints of low back pain.  
While many of these statements relate to the Veteran's claim of 
service connection for his herniated disc, the Veteran has 
indicated that his current service-connected spondylolisthesis 
precludes him from walking, sitting, or standing for more than 15 
to 30 minutes per day.  The Veteran also testified, during his 
October 2009 travel board hearing that he had shooting pains in 
his back with constant pain in his lower left side.  

The Veteran's statements describing his symptoms are considered 
to be competent evidence.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  These 
statements, however, must be viewed in conjunction with the 
objective medical evidence as required by the rating criteria.  
In this regard, however, the competent medical evidence described 
below is of far greater probative value. 

Under the rating schedule criteria in effect prior to September 
26, 2003, the Veteran is not entitled to a rating in excess of 40 
percent as 40 percent is the highest schedular rating for a 
lumbosacral strain.  See 38 C.F.R. § 4.71a, DC 5295 (2003).  

Looking to the revised rating schedule criteria as of September 
26, 2003, the Veteran's spondylolisthesis does not warrant a 
rating in excess of 40 percent.  The evidence does not show 
unfavorable ankylosis of the Veteran's entire thoracolumbar spine 
which would warrant a 50 percent rating under DC 5237.  More 
accurately, during the Veteran's March 2007 VA examination, the 
Veteran's forward flexion was to 40 degrees and limited by pain 
to 20 degrees.  Taking into consideration the functional 
impairment of his pain, a 40 percent rating is warranted under DC 
5237.  38 C.F.R. § 4.71a, DC 5237 (2010).  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holding in DeLuca.  However, the effect 
of the Veteran's complaints of pain and weakness is contemplated 
in the currently assigned 40 percent disability evaluation.  
Indeed, as noted above, after contemplating for pain, flexion of 
the back met the criteria for a 40 percent evaluation.  Thus, the 
Veteran's complaints of pain and weakened movement have already 
been taken into consideration in evaluating the Veteran for a 
higher evaluation.  

The Board has also considered whether an increased evaluation 
would be in order under other relevant "old" and "revised" 
diagnostic codes.  With respect to the "old" criteria under DC 
5292, the criteria are less defined and numerical ranges of 
motion were not provided in the prior rating criteria, guidance 
can be obtained from the amended regulations. In adopting 
specific ranges of motion to define what is normal, VA stated 
that the ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 2nd 
ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometer.  See 
supplementary information, 67 Fed. Reg. 56, 509 (Sept. 4, 2002).  
Therefore, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is based on 
medical guidelines in existence since 1984.  There is no 
inconsistency, then, in applying the current ranges of motion to 
rating spine disabilities under the old criteria.  When doing so 
in this case, it is clear that the Veteran has severe limitation.  

The evidence provides that the Veteran's forward flexion was to 
40 degrees with weekly flare-ups which would limit his flexion to 
20 degrees.  See March 2007 VA examination.  He had an antalgic 
gait and used a cane for walking.  The examiner also noted that 
the Veteran's spondylolisthesis severely limited his ability to 
function due to weakness and pain.  While the Board finds that 
the Veteran's limitation of motion is "severe" under DC 5292, 
this does not warrant a rating in excess of 40 percent disabling 
as 40 percent is the highest rating available under this code.  
See 38 C.F.R. § 4.71a, DC 5292 (2003).  

Under the old and "revised" diagnostic codes for intervertebral 
disc syndrome, the Veteran asserted that he suffered from 18 
incapacitating episodes in the past 12 months.  See March 2007 VA 
examination.  While he has degenerative disc disease, the Veteran 
has not established service connection for this disability.  The 
medical evidence, moreover, does not indicate physician 
prescribed bed rest or other limitations.  Accordingly, an 
alternative rating based on incapacitating episodes is not 
warranted.  See 38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. 
§ 4.71a, DC 5243 (2010).

Additionally, separate ratings for neurological manifestations 
are warranted if supported by the objective medical evidence.  
Although the Veteran has complained of radiating pain 
symptomatology throughout the pendency of this appeal, no doctor 
has ever objectively confirmed or observed neurological 
manifestations.  As provided above, the March 2005 
electromyography report was normal with no evidence of 
radiculopathy, polyneuropathy, or myopathy.  Again, although 
there are noted complaints of radiating pain symptomatology 
throughout time, no medical professional has ever objectively 
confirmed neurological abnormalities.  See 38 C.F.R. § 4.71a, DCs 
5235 - 5243, Note (1); 38 C.F.R. § 4.124a, DC 8520 (2010).  

Finally, the Board has considered the rule of Hart, 21 Vet. App. 
505.  The evidence does not show that the Veteran's symptoms have 
risen to the level for a rating in excess of 40 percent at any 
time during the period on appeal.  The Board concludes that 
staged ratings are inapplicable. 
 
As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board has also considered whether a referral for extra-
schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Initially, there must be a comparison between 
the level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extra-schedular consideration referral). 
 
The schedular evaluation for the Veteran's spondylolisthesis is 
adequate.  The Veteran disagrees with the rating primarily on the 
basis of painful residuals.  The complaint remains pain and 
weakened motion.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  The 
Veteran does not have "exceptional or unusual" disabilities; he 
merely disagrees with the assigned evaluation for his level of 
impairment.  The available schedular evaluation for this service-
connected disability is adequate.  Referral for extra-schedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extra-schedular consideration is moot.  See Thun, 22 
Vet. App at 115. 

II.	New and Material Evidence

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  38 C.F.R. § 3.156(a) 
defines "new and material evidence."  "[N]ew evidence" means 
evidence not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The new 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person making 
them.  See King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Veteran's initial claim of entitlement to service connection 
for a herniated disc disease was denied in a January 1991 Board 
decision because post-service x-rays taken in 1983, 1984, and 
1985 did not show that a herniated disc existed prior to the 
post-service motor vehicle accidents.  To support its conclusion, 
the Board indicated that the Veteran only started complaining of 
radiation of pain down the left leg and numbness down the right 
leg after his 1985 accident.  During the initial adjudication of 
the Veteran's claim, the claims file included his service 
treatment records, VA examination reports dated in April 1983, 
March 1984, October 1985, December 1985, and August 1986, a 
letter from Dr. D.G., a letter from Dr. M.W.A., medical records 
from Dr. J.G.R. from November 1984 to February 1985, an accident 
report dated in June 1985,  a June 1986 CT scan of the lumbar 
spine, letters from Dr. M.I.S. dated in July 1986 through March 
1988, an accident report dated in September 1986, and an article 
submitted by the Veteran in May 1980.  

Of particular importance to the January 1991 Board decision was 
the December 1984 letter from Dr. M.W.A., which provided that the 
Veteran denied leg pain, numbness or weakness and opined that the 
Veteran's lumbar strain was superimposed upon his previous back 
pathology.  Relying on the December 1984 letter, Dr. M.I.S 
indicated that the Veteran's radiating pain into the left leg and 
numbness down the right leg first started after his post-service 
motor vehicle accident and the subsequently found that the 
herniated disc noted in the June 1986 CT scan is the result of 
the June 1985 car accident.  
  
Since the January 1991 Board decision, updated VA treatment 
records from Ann Arbor VA Medical Center dated from June 2002 to 
April 2009,  a March 2007 VA examination report, and private 
medical records from Dr. R.G. have been associated with the 
claims file.  In the March 2007 VA examination, the examiner 
evaluated the severity of the Veteran's service-connected chronic 
spondylolisthesis, spondylolisthesis, as well as assessed his 
herniated and syncope.  In his evaluation, the examiner provided 
that a herniated disc will not show up on plain x-ray film and 
will only be revealed with a MRI or CT scan.  This refutes the 
January 1991 Board decision which provided that the Veteran did 
not have a herniated disc prior to his motor vehicle accidents 
because a herniated disc did not show up on x-ray reports taken 
in 1983, 1984, or 1985.  Based upon the Veteran's contentions of 
continued symptomatology, a review of the claims file, the 
acknowledgement that x-rays do not show a herniated disc, and a 
lack of MRI or CT scans performed prior to the post-service 
automobile accidents, the examiner opined that the Veteran's 
herniated disc is at least as likely as not related to his 
military service.  

The Veteran also submitted statements and testified during the 
October 2009 Board hearing.  During the Board hearing, the 
Veteran testified that he experienced chronic back pain since his 
in-service fall.  The Veteran testified that the Board erred by 
finding that the car accident caused his herniated disc and 
placing probative weight on the doctor's opinion since his 
symptoms of pain in his low back and radiating pain into his 
lower extremities were the same prior to and after the June 1985 
car accident.  During his Board hearing, he also pointed to the 
March 2007 VA examination opinion which states that a herniated 
disc will not show up on x-rays.  It was x-ray reports dated 
prior to the June 1985 car accident that the Board, in part, 
relied upon to find that the Veteran's herniated disc is not 
related to service.  The Veteran is competent and credible to 
provide testimony as to his symptoms.  See King, 5 Vet. App. at 
21.  However, these statements are essentially the same as his 
previous statements - i.e. that his back problems started in 
service and that the symptoms of chronic back pain and radiating 
pain into his lower extremities started as a result of his in-
service fall and were only then exacerbated by his subsequent 
post-service car accident.  As these contentions were previously 
raised by the Veteran, they are not new.  

Nevertheless, the Board finds that new and material evidence has 
been submitted sufficient to reopen his herniated disc claim.  
Again, the Board denied the Veteran's herniated disc claim in 
January 1991 because it found that the Veteran did not have a 
herniated disc prior to his 1985, post-service motor vehicle 
accident.  It relied on findings that the x-ray reports dated 
from 1983 to 1985 did not show such a disorder.  Since the 
January 1991 Board decision, new and material evidence has been 
received to reopen the claim for herniated disc disease.  In 
particular, the March 2007 VA examination establishes that there 
would be no ability for a herniated disc to be diagnosed through 
plain x-ray films and that it is at least as likely as not that 
his herniated disc is due to his in-service fall.  This evidence 
relates to an unestablished fact necessary to substantiate the 
claim.  Accordingly, the petition to reopen the claim of service 
connection for a herniated disc disability is granted.  See 
38 C.F.R. § 3.156(a).
	
II. Service Connection

The Veteran asserts that his herniated disc disability resulted 
from his in-service fall and was only then exacerbated by his 
post-service motor vehicle accidents.  He also contends that he 
suffers from syncopal episodes, to include as a result of his low 
back pain.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Service connection may also be established on a secondary basis 
for a disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a)(2010).  
Secondary service connection may also be established for a 
disorder which is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen 
v. Brown, 8 Vet. App. 374 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service connected disability.  Id. 

a.	 Herniated Disc Disability

Post-service records indicate that the Veteran has a diagnosis of 
herniated disc at L4-5 with mild to moderate right foraminal 
stenosis.  As such, Veteran has a current disability and the 
Board turns to the issues of service incurrence and nexus.  

As provided above, the Veteran testified during his October 2009 
Board hearing that he experienced the same chronic low back pain 
and radiating pain after his in-service fall before the post-
service motor vehicle accidents and that these accidents only 
exacerbated this pain.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent 
medical evidence is not necessarily required when the 
determinative issue involves either medical etiology or a medical 
diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet 
App 303 (2007); Buchanan v. Nicholson, 451 F .3d 1331, 1337 
(Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  The Veteran is competent to report his current symptoms.  
He is also credible in these assertions.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995)(" The credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.").  

But unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, a herniated disc is not a condition that can be 
causally related to military service or another condition.  
Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 
F.3d 1372.    

Turning to the medical evidence of record, the Veteran's service 
treatment records indicate extensive complaints of low back pain 
originating from an in-service fall.  The Veteran was provided 
various diagnoses, to include chronic lumbosacral strain and 
chronic low back pain.  The Veteran was provided numerous x-rays 
from November 1981 to December 1982 which showed normal findings.  
He was given a medical discharge in 1982, due to his unresolved 
low back pain.  

The Veteran was afforded a VA examination in April 1983.  During 
the examination, the Veteran asserted that he felt a burning 
sensation in his lower left side.  An x-ray report dated in April 
1983 showed a diagnosis of spondylolisthesis at L5-S1.  During a 
March 1984 VA examination, the Veteran denied radiation of pain 
down his legs.  The accompanying x-ray revealed a normal exam.  
He was diagnosed with chronic, recurrent low back strain with 
spondylisthesis by history.  The Veteran also submitted a 
December 1984 private evaluation from a Dr. M.W.A. in relation to 
injuries sustained in an October 1984 automobile accident.  In 
that evaluation, the Veteran reported his in-service fall and 
provided that he had some right leg pain at that time.  Following 
the accident, the Veteran had increased back pain with no leg 
pain, numbness, or weakness.  X-rays showed normal alignment, 
disc heights well-preserved, and no fractures, dislocations, 
destructive lesions, spondylolysis or spondylolisthesis.  The 
examiner noted that the Veteran had a superimposed low back 
injury at work in February 1984 after lifting an object and 
received chiropractic treatment.  The examiner did not review his 
service treatment records or VA medical records but diagnosed the 
Veteran with minor low back strain superimposed upon previous low 
back pathology, etiology unknown.

A January 1985 private evaluation from a Dr. C.A.B indicates that 
the Veteran continued to complain of dull low back pain without 
radiation.  The examiner mentioned the Veteran's in-service 
injury as well as his October 1984 car accident.  Five views of 
the lumbar spine revealed no evidence of an old or recent 
fracture.  The disc spaces were well maintained and there was 
again no evidence of spondyloysis or spondylolisthesis.  He was 
diagnosed with lumbar strain, ordered not to work for a month, 
and referred to physical therapy.  An October 1985 VA x-ray 
report indicated that the Veteran's lumbar spine was straight and 
showed normal vertebrae and intervertebral disc spaces.  He was 
diagnosed with straight lumbar spine most likely secondary to 
muscular spasm.  In June 1986, the Veteran submitted to a CT scan 
wherein he complained of low back pain radiating into the left 
lower extremity which the Veteran attributed to his in-service 
fall and then subsequent car accident.  The Veteran was diagnosed 
with moderate disc bulge at L4-5.  

Following the grant of service connection for spondylolisthesis, 
the Veteran sought VA treatment in August 1986.  During this 
evaluation, the Veteran reported the in-service fall and 
indicated that at that time he had stabbing low back pain and 
tingling sensation when standing for prolonged periods of time.  
The Veteran also reported the automobile accidents in October 
1984 and June 1985 for which he was diagnosed with mild whiplash 
from a chiropractor.  The Veteran reported that the accidents 
increased the problems with his back. The examiner indicated that 
x-rays taken at the VA in April 1983, March 1984, and June 1985 
showed a normal spine as well as the June 1986 CT scans which 
showed a moderate disc bulge at L4-5.   He complained of stabbing 
pain in the low back and a tingling sensation.  The examiner also 
noted that the Veteran was involved in a personal injury lawsuit.

In July 1986, the Veteran was seen by a Dr. M.J.S who reported 
the Veteran's June 1985 automobile accident.  The examiner 
provided that since the accident, the Veteran was experiencing 
low back pain and radiation of pain down his left leg and 
numbness down the right leg for the first time.  The examiner 
provided that x-rays of the lumbosacral spine showed post-
traumatic changes in the bony structures of the lower part of the 
lumbar spine.  High resolution multiplanar CT scars showed a 
herniated disc at L4-5.  He was diagnosed with herniated disc L4-
5 and foraminal stenosis L4-5 on the right side.  The examiner 
then opined that the herniated disc and foraminal stenosis on the 
right side at L4-5 were the direct result of the June 1985 
accident.  He reasoned that the Veteran did not have radiation of 
pain in his lower extremities or numbness and tingling prior to 
the June 1985 accident.  The examiner pointed to the December 
1984 report from Dr. M.W.A. and the January 1985 report from Dr. 
C.A.B.  It should be noted that during his October 2009 Board 
hearing, the Veteran indicated that at the time of Dr. M.J.S.'s 
report he was in the midst of a personal injury lawsuit and 
specifically reported that this examination was performed in 
relation to his lawsuit.  

Medical records from a Dr. R.W.G. provide that in October 1997 
the Veteran reported localized bilateral sacroiliac area pain 
with no numbness or tingling into the extremities.  He was 
diagnosed with chronic, long-standing degenerative disc disease 
at L5-S1, without long tract or nerve root findings.  In February 
1998, the examiner saw the Veteran for a follow-up evaluation.  
During that time, the Veteran had continued low back pain with 
rare dysesthesias involving the right foot.  He was diagnosed 
with probable degenerative joint disease with probable disk 
protrusions and degenerative disc disease.  

VA treatment records show continued complaints of low back pain.  
In a January 2003 treatment evaluation, the Veteran complained of 
low back and low extremity pain and indicated that these symptoms 
had been consistent for 20 years.  A MRI report of the lumbar 
spine showed degenerative discs at L3-4, L4-5 and L5-S1.  There 
was minimal to mild central disc bulges.  The examiner indicated 
that the Veteran's low back pain was likely due to degenerative 
disc disease.

As provided above, the Veteran was afforded a VA examination in 
March 2007 to assess the severity of his service-connected 
spondylolisthesis, as well as to analyze the etiology of the 
Veteran's herniated disc and syncope.  During the examination, 
the Veteran reported constant sharp pain in his low back with 
intermittent radiation into his lower extremities and daily 
numbness and tingling down his left leg.  He was assessed with 
low back pain with spondylolisthesis, degenerative disc disease, 
and syncope, likely due to vasovagal response to back pain.  The 
examiner provided that the Veteran had x-rays following service 
in 1983, 1984, and 1985 which showed that a herniated disc was 
not present.  The examiner however provided that a herniated disc 
would not show up on a plan x-ray film.  The examiner then 
provided that spondylolisthesis, for which the Veteran is service 
connected, causes instability of the spine and this instability 
adversely affects the disc immediately below the displaced 
vertebrae and can influence the development of degenerative 
changes.  He then provided that it was not possible to determine 
whether the Veteran developed some asymptomatic degenerative disc 
disease due to (i) his spondylolisthesis,  (ii) his in-service 
fall, or (iii) his post-service car accidents, as no MRI or CT 
scans were performed.  Based upon this fact, the examiner was not 
able to opine with certainty that the Veteran's herniated disc 
did or did not occur while in military service.  However, based 
upon the evidence, the examiner opined that it is at least as 
likely as not that the Veteran's herniated disc occurred during 
his active service.  

Subsequent VA treatment notes show continued complaints of low 
back pain and radiating pain into the lower extremities.  These 
treatment notes, however, do not provide an opinion relating the 
Veteran's herniated disc to service.  

The Board notes that there are conflicting medical opinions, 
specifically the July 1986 private evaluation from Dr. M.J.S. and 
the March 2007 VA examination report.  Where there are 
conflicting medical opinions regarding the Veteran's medical 
condition, the Board is required to thoroughly address, carefully 
analyze and reconcile all relevant evidence in the record.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (noting that the Board must weigh the 
probative value of medical opinions and in doing so, may favor 
one medical opinion over the other). 

While both examiners provided a rationale for their divergent 
opinions, the VA examiner had access to and reviewed the 
Veteran's entire claims file to include his complaints of low 
back pain in-service as well as his post-service medical records. 
It should be noted that a review of the claims file is not 
mandatory and the lack of review does not render a medical 
opinion inadequate as long as it is based upon sufficient facts 
and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(noting that whether a medical opinion is based on sufficient 
facts and data is an important indicator of the probity of that 
opinion).  Although Dr. M.J.S. commented on some post-service 
medical records, he made no comment to the Veteran's in-service 
treatment.  Further still, Dr. M.J.S. did not mention the 
Veteran's complaints of burning sensation in his left lower side 
during an April 1983 VA examination, which were prior to any of 
his motor vehicle accidents.  This appears to refute the 
physician's assertions that the Veteran did not complain of 
radiating pain until after the June 1985 motor vehicle accident.  
While the examiner provides a reasonable rationale for his 
conclusion, he does not discuss the fact that a herniated disc 
could not show up on plain film, as indicated by the March 2007 
VA examiner, or discuss the possibility that such a herniated 
disc could have been present following the in-service fall.  

Given the March 2007 examiner's clearly articulated reasoning and 
review of the claims file, to include service and post-service 
treatment records, the Board assigns more probative value to the 
VA examiner's opinion which makes reference to the fact that it 
is at least as likely as not that the Veteran's herniated disc 
disease could have resulted from the in-service fall.  The March 
2007 VA examination is given more weight.  

The Board finds that the March 2007 medical opinion is sufficient 
to support the Veteran's contention that his herniated disc 
disease is related to service.  The examiner reviewed the claims 
file and was informed of the relevant facts necessary for him to 
render his opinion.  There are no new or different facts that 
would have been revealed to the examiner from a review of the 
claims file in rendering an opinion as to the Veteran's herniated 
disc.  As such, the benefit of the doubt shall be given to the 
Veteran with respect to his herniated disc.  38 U.S.C.A. §  
5107(b).  Resolving reasonable doubt in favor of the Veteran, the 
Board concludes that he is entitled to a grant of service 
connection for his herniated disc.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).    

b.	Syncope 

It is unclear from the record whether the Veteran suffers from 
current episodes of syncope.  Specifically, the service treatment 
records provide complaints of and treatment for syncope.  The 
record also provides that the Veteran last sought medical 
attention for losing consciousness in 1997.  There are no further 
medical records indicating loss of consciousness.  A current 
diagnosis of a disability is the cornerstone of a service 
connection claim.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).)  

The Veteran contends that the pain from his low back pain causes 
him to lose consciousness.  He testified at his travel board 
hearing that he last sought medical treatment for his syncopal 
episodes in 1997.  However, his wife testified that she still 
finds him unconscious every week or every other week.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Competent medical evidence is not necessarily 
required when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77; see also Barr 
v. Nicholson, 21 Vet App 303 (2007); Buchanan v. Nicholson, 451 F 
.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  The Veteran is competent to report his 
current symptoms.  His wife is also competent to report what she 
witnesses.  Further, the March 2007 VA examiner provided a 
diagnosis of syncope.  As such, the Board will concede a current 
diagnosis of syncope. 

But unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, syncope is not a condition that can be causally related 
to military service or another condition.  Davidson, 581 F.3d 
1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.    

Turning to the medical evidence, the Veteran's service treatment 
records indicate that in October 1982, the Veteran reported to 
the medical clinic where he complained that this back pain was so 
severe that it caused him to lose consciousness.  The Veteran 
indicated that he had a similar episode earlier that day in sick 
call.  A separate treatment note also dated in October 1982 
provides that the Veteran had several blackout episodes which 
lasted about 4 to 5 seconds.  He was diagnosed with chronic low 
back pain and vasovagal syncope.  In an October 1982 consultation 
report, the examiner indicated that the Veteran was diagnosed 
with chronic lumbosacral strain and his symptoms included back 
pain, fainting spells, intermittent double vision, trouble 
walking secondary to the back pain, muscle weakness, and 
dizziness.  He was diagnosed with psychogenic pain disorder and 
hypochondriacal neurosis.  

During a March 2007 VA examination, the examiner provided that 
strong emotion, pain, fear, and the sight of blood can cause 
strong vagal stimulation and then vasovagal syncope.  The 
examiner indicated that an initial increased in blood pressure 
and heart rate is followed by an abrupt decrease in blood 
pressure and sometimes heart rate.  This form of syncope is 
common and benign.  The examiner indicated that the Veteran's 
syncopal episodes due to severe back pain are at least as likely 
as not caused by or a result of his back pain condition.  
However, the examiner noted that it was impossible to 
differentiate which of the Veteran's back conditions (i.e. his 
spondylolisthesis or herniated disc) was the major cause of his 
pain induced loss of consciousness.  As noted above, the Board 
granted service connection for his herniated disc and it is not 
necessary to determine from which low back disability the 
Veteran's syncope is related.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998)(per curiam)(Medical evidence is required to 
differentiate between symptomatology attributed to nonservice-
connected disability and a service-connected disability).  

The Board finds that the medical opinion is sufficient to support 
the Veteran's contention that his low back disabilities cause his 
syncopal episodes.  The examiner reviewed the claims file and was 
informed of the relevant facts necessary for him to render his 
opinion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(noting that whether a medical opinion is based on sufficient 
facts and data is an important indicator of the probity of that 
opinion).  There are no new or different facts that would have 
been revealed to the examiner from a review of the claims file in 
rendering an opinion as to the Veteran's syncope.  

Since the March 2007 medical opinion is the only medical opinion 
associated with the claims file which provides an etiological 
opinion, the Board gives it great probative weight.  As such, the 
benefit of the doubt shall be given to the Veteran with respect 
to his syncope secondary to his low back disorders.  38 U.S.C.A. 
§  5107(b).  Resolving reasonable doubt in favor of the Veteran, 
the Board concludes that he is entitled to a grant of service 
connection for the syncope claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).    


ORDER

Entitlement to an increased rating for low back pain with 
spondylolisthesis in excess of 40 percent is not warranted.

The petition to reopen the claim of entitlement to service 
connection for herniated disc L4-5 with mild to moderate right 
foraminal stenosis is granted.

Entitlement to service connection for herniated disc L4-5 with 
mild to moderate right foraminal stenosis is granted.

Entitlement to service connection for syncope is granted.


REMAND

In light of the Board's grant of service connection for herniated 
disc and syncope above, the RO must readjudicate the issue of 
TDIU.  The Veteran's herniated disc and syncope have not yet been 
assigned disability evaluations.  As the Veteran's claim of 
entitlement to a TDIU is intertwined with the evaluation of his 
newly service-connected herniated disc and syncope, the Board 
must remand the claim for the RO to adjudicate the claim of 
entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.	After the RO has evaluated the newly service-
connected herniated disc and syncope, the RO 
must consider whether the Veteran is entitled to 
TDIU under the provisions of 38 C.F.R. § 4.16, 
based on impairment attributable to his service-
connected disabilities.  In so doing, the RO may 
decide to pursue further development of the 
Veteran's employment history, or to obtain 
additional medical evidence or medical opinion, 
as is deemed necessary.

2.	After conducting any additional development 
deemed necessary, the RO should readjudicate the 
TDIU claim, considering all the evidence of 
record.  If the benefit requested on appeal is 
not granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
furnished a supplemental statement of the case 
and be provided an opportunity to respond.  The 
case should then be returned to the Board for 
further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


